253 So.2d 385 (1971)
Robert J. WALKER, Administrator of the Estate of Lenoir James Walker, Deceased,
v.
JONES COUNTY COMMUNITY HOSPITAL.
No. 46327.
Supreme Court of Mississippi.
October 11, 1971.
Jon A. Swartzfager, Laurel, for appellant.
Gibbes, Graves, Mullins & Bullock, Laurel, for appellee.
SUGG, Justice.
This is an appeal from the Circuit Court of Jones County, Mississippi, from a jury verdict in favor of appellee.
On February 8, 1971, this Court sustained a motion to strike the court reporter's notes, 244 So.2d 21, and on March 15, 1971, sustained a motion to strike a portion of appellant's brief.
Appellant assigns as error the following:
1. The verdict of the jury is so contrary to the overwhelming weight of the evidence as to evince bias and prejudice on the part of the jury against the appellant.
2. The court erred in refusing the appellant certain requested instructions as to the law of the case.
3. The court erred in overruling the appellant's motion for a new trial.
The transcript of evidence is necessary for the Court to properly evaluate these assignments of error, and since the testimony is not before the Court, the errors, if any, are not shown by the portion of the record before the Court. We indulge the presumption that the judgment below was correct.
Affirmed.
RODGERS, P.J., and BRADY, PATTERSON and SMITH, JJ., concur.